Citation Nr: 0031552	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-17 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a fungus 
infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision issued in December 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the veteran's claim for a 
rating in excess of 10 percent for his service-connected 
disability.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service-connected fungus infection is not 
manifested by constant exudation or itching, extensive 
lesions or marked disfigurement. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a fungus infection have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance of Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for his 
fungus infection should be increased to reflect more 
accurately the severity of his symptomatology.  The Board is 
satisfied that all relevant facts have been properly 
developed, and no further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C. § 5103A.  In this connection, the Board 
finds that the May 1999 VA examination and the VA outpatient 
treatment reports, which evaluated the status of the 
veteran's disability, are adequate for rating purposes.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The evidence of record reflects that the veteran filed a 
claim for service connection for a skin condition soon after 
separating from military service.  Service connection for a 
fungus infection was granted by an April 1946 RO decision, 
which assigned a noncompensable disability rating, effective 
January 1946.  A June 1954 RO decision assigned a 10 percent 
rating, effective May 1954.  In a rating decision issued in 
March 1989, the RO assigned a 30 percent rating, effective 
July 1988.  Subsequently, in a rating decision issued in 
January 1990, the RO reduced the disability rating to 10 
percent, effective April 1990.  The rating has remained 
unchanged.  

A March 1996 VA skin examination report revealed that the 
veteran's skin disorder was on the scalp, lips, face and 
soles of his feet.  He had large red, painful 
abscesses/patches, especially in his hair.  The examiner 
noted that the veteran had had more extensive lesions in the 
past, as they tended to increase and decrease over time but 
never cured completely.  The veteran reported that the 
lesions drained yellow pus.  The examiner noted that the 
lesions were in the hair and not visible and that there were 
a couple of scabbed-over lesions, which had drained.  The 
diagnosis was chronic infection, probably fungus.  Based on 
this examination, the veteran's 10 percent rating was 
continued by a rating decision issued in May 1996.
  
In June 1998, the veteran filed his most recent claim for an 
increased evaluation. The 10 percent rating was continued in 
a November 1998 decision, the subject of this appeal.

VA outpatient treatment records from November 1997 to April 
1999 show that the veteran had diabetes mellitus and was 
treated in the podiatry clinic for hammertoes and calluses 
with debridement and replacement of insoles.  In March 1998, 
the veteran's prescription for his scalp medication was 
renewed and, when seen in May 1998, there were no active 
lesions on his scalp.  In July 1998, the veteran was seen 
again for scalp lesions, which were characterized as thick 
and keritic.  They were treated with liquid nitrogen and 
cream.  When seen in September 1998, the lesions were healed.  
An October 1998 progress note indicated that the veteran had 
inquired whether he was to continue on the diflucan for 
fungus on his feet as he needed a refill.  There is no 
indication that the veteran was given a refill.

At a May 1999 VA examination, the veteran admitted that his 
fungal infection was not in evidence at that time but he 
described periodic exacerbation and remissions of the 
condition with accompanying itching, pain, skin rash and 
blisters on exposed areas.  He was applying mupirocin 2 
percent ointment to his scalp daily and capsaicin .025 
percent ointment to his feet twice daily.   On examination, 
the skin showed no evidence of any cutaneous fungal 
infection, either of the skin or hands or feet, so it was 
impossible to substantiate a diagnosis of fungal infection of 
the hands and feet.  Several red hemangiomata were noted over 
the skin, including several pigmented maculopapular lesions 
over the back and torso.  The examiner noted the veteran's 
history of recurrent fungal infections and opined that the 
veteran's condition was due to poor diabetic control.

The veteran's fungal infection has been evaluated under 38 
C.F.R. § 4.118, Diagnostic Codes 7813-7806 (2000) for 
dermatophytosis.  Skin disorders like dermatophytosis are 
rated in accordance with 38 C.F.R. § 4.118, which indicates 
that, unless otherwise provided, Diagnostic Codes 7807 
through 7819 are to be rated under the criteria for eczema 
set out under Diagnostic Code 7806, depending upon location, 
extent, repugnant characteristics, or otherwise disabling 
character or manifestations.  Under Diagnostic Code 7806, a 
10 percent evaluation is warranted for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent disability 
evaluation is assigned for eczema with exudation or constant 
itching, extensive lesions, or marked disfigurement; a 50 
percent disability evaluation is warranted for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2000).

In light of the medical evidence of record, the Board 
believes that the currently assigned 10 percent rating for 
the veteran's service-connected fungus infection is 
appropriate.  The record does not suggest that a rating in 
excess of 10 percent is warranted under Diagnostic Code 7806.  
The most recent VA examination found no evidence of a skin 
infection but does contain a history of recurrent fungal 
infections with occasional remissions and exacerbation 
manifested by itching, pain, skin rash and blisters on 
exposed areas.  There is no evidence suggesting exudation or 
constant itching, extensive lesions or marked disfigurement.  
In the Board's judgment, a 10 percent rating more 
appropriately accounts for the symptomatology described by 
the veteran and observed by the VA examiner.  Thus, the 
preponderance of the evidence is against the assignment of a 
higher evaluation for a fungus infection.  While the veteran 
has contended that since his skin disability is chronic he 
should be entitled to a higher rating, in the absence of 
medical evidence of exudation or constant itching, extensive 
lesions, or marked disfigurement due to a fungal infection, a 
rating in excess of 10 percent is not warranted.

In reaching this decision the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations (1999) have been considered as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  In the 
instant case, however, there has been no assertion or showing 
that the veteran's skin condition has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization or otherwise renders impracticable the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In deciding the veteran's claim for an increased rating, the 
Board has considered the benefit of a doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not applicable.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

 
ORDER

Entitlement to a rating in excess of 10 percent for a fungus 
infection is denied.



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 1 -


